DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 1/19/2021, with respect to drawings have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 

Applicant’s arguments, see page 10, filed 1/19/2021, with respect to the rejection(s) of claim(s) 1, 4, 6, 8, 9, 17, 18, 19, 24, 25, 26, 3, and 35 under 35 U.S.C. section 102 by Gorokhov (US-20110098054-A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20190268938-A1 to Zhao.

Applicant’s arguments, see page 11, filed 1/19/2021, with respect to the rejection(s) of claim(s) 31 under 35 U.S.C. section 103 by Gorokhov (US-20110098054-A1) in view of US20180102824-A1 to Jitsukawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20190268938-A1 to Zhao.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 as disclosed depend on a cancelled claim 2.  Claim 43 was interpreted as being dependent on claim 42 in order to provide compact prosecution for the applicant.  
Claims 12, 14, 15 and 29 disclose “the second frequency interval” without proper antecedent basis.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 9, 17-19, 24-26, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US-20110098054-A1 to Gorokhov in view of US-20190268938-A1 to Zhao.

Regarding claim 1 Gorokhov teaches a method for transmitting one or more uplink reference signals (P. 90, discloses a method for transmitting uplink reference signals where the reference signals are sounding reference signals),  the method being performed by a terminal device, the method comprising (Fig. 5 discloses the method performed by the terminal device 

Zhao teaches... distributing transmission power available for transmitting the uplink reference signal(s) over the first frequency interval based on channel information for the first frequency interval (Fig. 7, P.328, Lns. 4-7, discloses distributing described as power adjustment for transmitting the uplink reference signals over the first frequency interval based on channel information described as the UE using the identifier information  of the detected URLLC service to determine its own traffic transmission adjustment adjusting the transmitted time-frequency resource, stopping transmission, adjusting power); and transmitting the uplink reference 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov by incorporating the teachings of Zhao because the method and device allow for various modes of configuration that include the self-contain a process to determine based on antenna weights of the reference signals and transmitting the information (Zhao, Fig. 3, P.175). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim4 Gorokhov and Zhao teach the method of claim 1, Gorokhov teaches...wherein the first frequency interval comprises at least two subbands (P.46, Lns. 14-16, discloses the frequency interval comprises at least two subbands described as the UE 130 can transmit SRS 132 on different frequencies), the at least two subbands are contiguous (P.78, discloses at least two subbands are contiguous described as SRS control module can generate configurations parameters that enable a large portion of system bandwidths while configuring a small SRS bandwidth ), and the transmission power is distributed over at least two of the at least two subbands (P.59, discloses the transmission of power distributed over at least two of the at least two subbands described as SRS CoMP offset that can boost transmit power to 

Regarding claim 6 Gorokhov and Zhao teach the method of claim 1, Gorokhov teaches wherein the first frequency interval comprises at least two subbands  (P.78, discloses at least two subbands are contiguous described as SRS control module can generate configurations parameters that enable a large portion of system bandwidths while configuring a small SRS bandwidth ), and the transmission power is distributed only over one single subband  (P.86, discloses the transmission power is distributed over a single subband described as the flexibility to configure the power offsets in a UE specific configuration for the sounding references).

Regarding claim 8 Gorokhov and Zhao teach the method of claim 1, wherein the first frequency interval comprises a single subband, and the terminal device and the network node communicate with each other in a communication system having an active system bandwidth (P.46, Lns. 13-15, discloses the terminal device and the networks node communicate with each other having an active system bandwidth so that there can be an evaluation of the uplink between the UE 130 and the base station), and wherein the single subband spans the entire active system bandwidth (P.46, Lns. 15-17, discloses the case where the subband spans the entire active system bandwidth described as the subband used between the UE and the base station to evaluate the uplink using the entire system bandwidth and/or portion).

Regarding claim 9 Gorokhov and Zhao teach the method of claim 1, Gorokhov teaches wherein the first frequency interval comprises at least two subbands  (P.46, Lns. 14-16, discloses the frequency interval comprises at least two subbands described as the UE 130 can transmit SRS 132 on different frequencies), and the transmission power is distributed over less than one subband  (P.48, Lns. 5, discloses the transmission of power distributed according to the subframe i controlled from min to max according to cell specific component ranging up to max power of the UE).

Regarding claim 17 Gorokhov and Zhao teach the method of claim 1, further comprising: Gorokhov  teaches...obtaining an indication of maximum transmission power to be used for transmitting the one or more uplink reference signals (P.48, Lns. 9-13, discloses obtaining an indication of maximum transmission power to be used for transmitting the uplink reference signal described as coupling the power control to the PUSCH transmission where the UE can send using the maximum transmit power of the UE); and wherein the distributed transmission power is weighted according to the maximum transmission power (P.86, discloses the distributed transmission power weighted (offset) according to the maximum transmission power described as the power module 404 regulating the transmit power associated with the SRS the method within the power module using an open loop or a close loop calculating the power offset for the sounding reference signals as long as the max power is not exceeded).

Regarding claim 18 Gorokhov and Zhao teach the method of claim 1, Gorokhov teaches...wherein the channel information is indicative of frequency parts with high channel 

Regarding claim 19 Gorokhov and Zhao teach the method of claim 1, Gorokhov teaches  wherein the one or more uplink reference signals are transmitted at transmission occurrences, and wherein the one or more uplink reference signals as transmitted at two neighbouring transmission occurrences have mutually different distributions of transmission power (P.85, discloses uplink references are transmitted at two different transmission occurrences and have mutually different distribution of transmission power describe as the UE 230 can receive disparate configuration information from different members of the cooperating set composed of a serving base station and neighboring base station, the SRS configuration module 402 can integrate and reconcile the first and second configuration information).

Regarding claim 24 Gorokhov and Zhao teach  the method of claim 1, wherein the one or more uplink reference signals are sounding reference signals, SRS (P. 46, Ln.1-7, discloses the configuration comprising an indication of a first frequency interval in which the uplink reference signal are to be transmitted described as UE generate a SRS for uplink control, adaptation, subband scheduling, uplink power control, downlink scheduling and beamforming), and the SRS is selected from a set of SRS resources configured by the network node, and wherein transmission of the SRS in accordance with the distributed transmission power is triggered by the network node (Fig. 8, P.96, discloses SRS selected from SRS resources configured by the network node described as base station generating the sounding reference signal configuration information with the distributed transmission power triggered (rendering) by the base station).

Regarding claim 25 Gorokhov teaches...a method for initiating transmission of one or more uplink reference signals (P.90, discloses a method for transmitting uplink reference signals where the reference signals are sounding reference signals), the method being performed by a network node, the method comprising (Fig, 8, P.96, Lns. 1-4, discloses the method being performed by a network node described as a base station): providing, to a terminal device, a configuration of transmission of the one or more uplink reference signals from the terminal device (P.96, Lns. 5-7, discloses providing to a terminal device a configuration of transmission of the uplink reference signals from the terminal device described as information obtained from one or more neighbor cells (base stations) information included is cell loading, interference level, SRS measurement information channel estimates, configuration parameters), the configuration comprising an indication of a first frequency interval in which the one or more 

Zhao teaches... wherein the one or more uplink reference signals have their transmission power distributed based on channel   information for the first frequency interval (Fig. 7, P.328, Lns. 4-7, discloses distributing described as power adjustment for transmitting the uplink reference signals over the first frequency interval based on channel information described as the UE using the identifier information  of the detected URLLC service to determine its own traffic transmission adjustment adjusting the transmitted time-frequency resource, stopping transmission, adjusting power.  P.329, further discloses the transmitting the uplink reference 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov by incorporating the teachings of Zhao because the method and device allow for various modes of configuration that include the self-contain a process to determine based on antenna weights of the reference signals and transmitting the information (Zhao, Fig. 3, P.175). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 26 Gorokhov and Zhao teach the method of claim 25, Gorokhov teaches...further comprising: providing, to the terminal device, an indication of maximum transmission power to be  used for transmitting the one or more uplink reference signals (P.48, Lns. 9-13, discloses obtaining an indication of maximum transmission power to be used for transmitting the one or more uplink reference signal described as coupling the power control to the PUSCH transmission where the UE can send using the maximum transmit power of the UE).

Regarding claim 32 Gorokhov teaches a terminal device for transmitting one or more uplink reference  signals (P. 90, discloses a method for transmitting uplink reference signals where the reference signals are sounding reference signals), the terminal device comprising processing circuitry, the processing circuitry being configured to cause the terminal device to 

Zhao teaches... distribute transmission power available for transmitting the one or more uplink reference signals over the first frequency interval based on channel information for the first frequency interval (Fig. 7, P.328, Lns. 4-7, discloses distributing described as power adjustment for transmitting the uplink reference signals over the first frequency interval based on channel information described as the UE using the identifier information  of the detected URLLC service to determine its own traffic transmission adjustment adjusting the transmitted time-frequency resource, stopping transmission, adjusting power); and transmit the one or more uplink 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov by incorporating the teachings of Zhao because the method and device allow for various modes of configuration that include the self-contain a process to determine based on antenna weights of the reference signals and transmitting the information (Zhao, Fig. 3, P.175). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 35 Gorokhov teaches a network node for initiating transmission of one or more uplink reference signals (P.90, discloses a method for transmitting uplink reference signals where the reference signals are sounding reference signals), the network node comprising processing circuitry, the processing circuitry being configured to cause the network node to (P.39 discloses a terminal device comprising processing circuitry describe as components, terminal devices etc): provide, to a terminal device, a configuration of transmission of the one or more uplink  reference signals from the terminal device (P.96, Lns. 5-7, discloses providing to a terminal device a configuration of transmission of the uplink reference signals from the terminal device described as information obtained from one or more 

Zhao teaches... wherein the one or more uplink reference signals have their transmission power distributed based on channel   information for the first frequency interval (Fig. 7, P.328, Lns. 4-7, discloses distributing described as power adjustment for transmitting the uplink reference signals over the first frequency interval based on channel information described as the UE using the identifier information  of the detected URLLC service to determine its own traffic 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov by incorporating the teachings of Zhao because the method and device allow for various modes of configuration that include the self-contain a process to determine based on antenna weights of the reference signals and transmitting the information (Zhao, Fig. 3, P.175). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 11, 12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US-20110098054-A1 to Gorokhov and US-20190268938-A1 to Zhao in view of US-20190069295-A1 to Ahn.

Regarding claim 11 Gorokhov and Zhao teach the method of claim 1, but does not teach...wherein the transmission power is distributed so as to be non-zero only for a set of frequency bands in the first frequency interval.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov and Zhao by incorporating the teachings of Ahn because the method and device allow the implementation of the water-filing solutions so power can be allocated which approaches the full transmission rate of the channel (Zhao, Fig. 3, P.175). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Gorokhov, Zhao, and Ahn teach the method of claim 11, Gorokhov teaches...wherein the second frequency interval is contiguous (P.78, discloses at least two subbands are contiguous described as SRS control module can generate configurations parameters that enable a large portion of system bandwidths while configuring a small SRS bandwidth ).

Regarding claim 27 Gorokhov and Zhao teach the method of claim 25, but does not teach...wherein the transmission power is distributed so as to be non-zero only for a set of frequency bands within-a the first frequency interval.

Ahn teaches... wherein the transmission power is distributed so as to be non-zero only for a set of frequency bands in the first frequency interval (P.170, Lns.7-11, teach the transmission power is distributed so as to be a non-zero only for a set of frequency bands in the first frequency interval described as the power allocation scheme where more power is allocated to the subchannels with better quality and assigning no power to those with worse or no quality).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov and Zhao by incorporating the teachings of Ahn because the method and device allow the implementation of the water-filing solutions so power can be allocated which approaches the full transmission rate of the channel (Zhao, Fig. 3, P.175). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US-20110098054-A1 to Gorokhov and US-20190268938-A1 to Zhao and US-20190069295-A1 to Ahn in view of US-20100220808-A1 to Kishigami.

Regarding claim 14 Gorokhov, Zhao, and Ahn teach the method of claim 11, but do not teach...further comprising: notifying the network node about the second frequency interval before transmitting the one or more uplink reference signals.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov, Zhao, and Ahn by incorporating the teachings of Kishigami because the method and device allow for the implementation of a radio reception method to improve the channel estimation accuracy and the reception quality (Kishigami, Abs). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 29 Gorokhov, Zhao, and Ahn teach the method of claim 27, further comprising: obtaining a notification from the terminal device about the second frequency interval before receiving the one or more uplink reference signals.

Kishigami teaches... further comprising: notifying the network node about the second frequency interval before transmitting the one or more uplink reference signals (Fig. 2, P.46-47, discloses the notification to the network node about the second frequency interval describe as subband before transmitting the one or more uplink reference signal as reference signal 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov, Zhao, and Ahn by incorporating the teachings of Kishigami because the method and device allow for the implementation of a radio reception method to improve the channel estimation accuracy and the reception quality (Kishigami, Abs). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US-20110098054-A1 to Gorokhov, US-20190268938-A1 to Zhao, US-20190069295-A1 to Ahn, and US-20100220808-A1 to Kishigami in view of US-20180278396-A1 to Yang.

Regarding claim 15 Gorokhov, Zhao, Ahn, and Kishigami teach the method of claim 14, but do not teach...wherein the one or more uplink reference signals are transmitted using as many sub-carriers as fitting within the second frequency interval.

Yang teaches... wherein the one or more uplink reference signals are transmitted using as many sub-carriers as fitting within the second frequency interval (P.166-168, discloses one or more uplink reference signal are transmitted using as many sub-carriers as fitting within the second frequency interval described as the cases 1-4 that describe the transmitting of reference signals in case 1 there are 3 OFDM symbols, case 2, 7, case 3 14 sub carriers within the second 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov, Zhao, Ahn and Kishigami by incorporating the teachings of Yang because the method and device allow for the implementation of transmission of reference signals within the first time-frequency unit composed of at least two lengths (Yang, Fig. 4, P. 84). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US-20110098054-A1 to Gorokhov and US-20190268938-A1 to Zhao in view of US-20110007701-A1 to To and US 2020/0154442 A1 to Zhou.

Regarding claim 41 Gorokhov and Zhao teach the method of claim 1, Zhao teaches...the step of transmitting the one or more uplink reference signals in accordance with the distributed transmission power comprises (Fig. 7, P.328, Lns. 4-7, discloses distributing described as power adjustment for transmitting the uplink reference signals over the first frequency interval based on channel information described as the UE using the identifier information  of the detected URLLC service to determine its own traffic transmission adjustment adjusting the transmitted time-frequency resource, stopping transmission, adjusting power), and the step of transmitting the one or more uplink reference signals in accordance with the distributed transmission power 

Yang teaches... wherein the first frequency interval comprises a first part and a second part, wherein the second part does not overlap with the first part (Fig. 2, P.72, discloses a first frequency interval comprises a first and second part which do not overlap described in step S110, figure 2which includes one or more subcarriers in frequency domain.  P. 106 further discloses an uplink reference sequence having a second length), 



To teaches... i) determining a first transmission power for the first part of the first frequency interval and ii) determining a second transmission power for the second part of the first frequency interval, wherein the first transmission power is different than the second transmission power (Fig. 11B, P.218 discloses determining the transmission power for a first and second frequency interval and the power is different from the first and second intervals), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov and Zhao by incorporating the teachings of To because the method and device allow for the use of subcarriers to be configure with one or more subcarriers carrying reference signal to perform highly accurate propagation channel estimation (To, P. 115). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov and Zhao by incorporating the teachings of Zhou because the method and device allow the performance of backoff for the uplink transmission in at least one of two bands of the UE uplink process (Zhou, Abs). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 42 Gorokhov, Zhao, Yang, To, and Zhou teach the method of claim 41, Zhao teaches...further comprising: obtaining a first channel condition value that is associated with the first part of the first  frequency interval; and obtaining a second channel condition value that is associated with the second part of the first frequency interval, wherein the step of 

Regarding claim 43 Gorokhov, Zhao, Yang, To, and Zhou teach the method of claim 2, wherein the step of determining the first transmission power based on the first channel condition value comprises comparing the first channel condition value to a threshold channel condition value (P.320 disclose sensing the signal configuration and threshold information of the measurements for each frequency interval).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US-20110098054-A1 to Gorokhov and US-20190268938-A1 to Zhao in view of US-20180102824-A1 to Jitsukawa.

Regarding claim 31 Gorokhov and Zhao teach the method of claim 25, Gorokhov teaches further comprising: performing channel estimation based on the received one or more uplink reference signals (P.57, discloses performing channel estimation based on received uplink reference signals described as including explicit channel state information , implicit channel state information and/or sounding reference signals which can be utilized for uplink scheduling 

Jitsukawa teaches... selecting beamforming weights based on the channel estimation; and applying the beamforming weights during downlink transmission towards the terminal device (P.39, discloses selecting beamforming weights based on the channel estimation signals described as directivity of the transmission signal), and applying the beamforming weights during downlink transmission towards the terminal device (P.81, discloses an embodiment obtains an antenna weight as is the case for a 4.times.1 downlink transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gorokhov by incorporating the teachings of Jitsukawa because the method executes a process to determine based on antenna weights of the reference signals and transmitting the information (Jitsukawa, Abs.). The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892, US-20120287880-A1 to Frederiksen disclosing distributing power evenly across or allocating different amounts to different segments.  US-20190052447-A1 to  discloses channel estimation based on received uplink references.  US-20180309554-A1 to Moosavi that discloses frequency intervals, indications, and variable power assignments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476